DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. (US 2017/0263373) in view of Okubi (JP H07302714)(English translation) and Yamamoto (JP 10-135048)(English translation).
claim 1, Ashizawa et al. (figures 1-3 and para 0024-0032) discloses a core (see figure 1); and a plurality of leg portions (6/8) provided at respective ends of the core (see figure 1).
Ashizawa et al. discloses a joint between the core and the leg portion (see figures 2 and 3) but does not expressly discloses each of the leg portions includes a protrusion that protrudes inward and the leg portion includes an end surface, an inner surface, an outer surface opposite to the inner surface, an electrode layer having an inner end line located in the inner surface of the leg portion and an outer end line located in the outer surface of the leg portion, and a distance from the end surface to the inner end line being smaller than a distance from the end surface to the outer end line.
Okubi (figure 3 and para 0009) discloses wherein each of the leg portions includes a protrusion that protrudes inward.
Yamamoto (figures 1-4a and para 0010-0014) discloses the leg portion (11) includes an end surface (see figure 1a), an inner surface (see figure 1a), an outer surface opposite to the inner surface (see figure 1a), an electrode layer (13) having an inner end line located in the inner surface of the leg portion (see figure 1a) and an outer end line located in the outer surface of the leg portion (see figure 1a), and a distance from the end surface to the inner end line (x2) being smaller than a distance from the end surface to the outer end line (x1) (see figure 1a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the leg portions includes a protrusion that protrudes inward as taught by Okubi to the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the leg portion includes an end surface, an inner surface, an outer surface opposite to the inner surface, an electrode layer having an inner end line located in the inner surface of the leg portion and an outer end line located in the outer surface of the leg portion, and a distance from the end surface to the inner end line being smaller than a distance from the end surface to the outer end line as taught by Yamamoto to the inductive of Ashizawa et al. so as to allow for a high bonding strength to be obtained.(see para 0009)
Regarding claim 2, Okubi (figure 3) discloses wherein the protrusion includes an inclined surface.
Regarding claim 3, Okubi (para 0009) discloses wherein an angle formed between an end surface of the leg portion and the inclined surface is equal to or larger than 70 degrees and is equal to or smaller than 80 degrees.(note: convex portion have interior angles less than 180°).
Regarding claim 4, Embodiment 2 of Okubi (figure 3) does not expressly discloses wherein an intersecting portion of the inclined surface and the end surface of the leg portion is a curved surface.
Embodiment 1 of Okubi (figure 2) discloses wherein an intersecting portion of the inclined surface and the end surface of the leg portion is a curved surface.

 as taught by embodiment 1 of Okubi to the embodiment 2 of Okubi so as to reduce the chances of the wires being damaged/spliced when the wires are connected the electrode since the surface is chamfered.  
Regarding claim 5, Embodiment 2 of Okubi (figure 3) does not expressly discloses wherein the protrusion includes a convexly-curved surface.
Embodiment 1 of Okubi (figure 2) discloses wherein the protrusion includes a convexly-curved surface.
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the protrusion includes a convexly-curved surface as taught by embodiment 1 of Okubi to the embodiment 2 of Okubi so as to reduce the chances of the wires being damaged/spliced when the wires are connected the electrode since the surface is chamfered.  
Regarding claim 6, Embodiment 2 of Okubi (figure 2) the convexly-curved surface is continuous with an end surface of the leg portion.
Regarding claim 7, Ashizawa et al. (figures 1-3) discloses a conducting wire wound around the core; and an electrode layer provided in each of the leg portions.
Regarding claim 8, Embodiment 2 of Okubi (figure 3) does not expressly discloses an intersecting portion of the inclined surface and the end surface is a curved surface.
figure 2) discloses an intersecting portion of the inclined surface and the end surface is a curved surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an intersecting portion of the inclined surface and the end surface is a curved surface as taught by embodiment 1 of Okubi to the embodiment 2 of Okubi so as to reduce the chances of the wires being damaged/spliced when the wires are connected the electrode since the surface is chamfered.  

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okubi (JP H07302714)(English translation) in view of Yamamoto (JP 10-135048)(English translation).
Regarding claim 1, Okubi (figure 3 and para 0009) discloses a core (see figure 3); and a plurality of leg portions (14/15) provided at respective ends of the core.
Okubi discloses leg portions includes a protrusion that protrudes inward with respect the core and the leg portion except for a joint between the core and the leg portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a joint between the core and the leg portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Such as to allow the capability to interchange component part if the component are damage.

Yamamoto (figures 1-4a and para 0010-0014) discloses the leg portion (11) includes an end surface (see figure 1a), an inner surface (see figure 1a), an outer surface opposite to the inner surface (see figure 1a), an electrode layer (13) having an inner end line located in the inner surface of the leg portion (see figure 1a) and an outer end line located in the outer surface of the leg portion (see figure 1a), and a distance from the end surface to the inner end line (x2) being smaller than a distance from the end surface to the outer end line (x1) (see figure 1a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the leg portion includes an end surface, an inner surface, an outer surface opposite to the inner surface, an electrode layer having an inner end line located in the inner surface of the leg portion and an outer end line located in the outer surface of the leg portion, and a distance from the end surface to the inner end line being smaller than a distance from the end surface to the outer end line as taught by Yamamoto to the inductive of as taught by Okubi so as to allow for a high bonding strength to be obtained.(see para 0009)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837